DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 7 requires at least one tread wing being made of an electrically conductive elastomeric compound, while also requiring that the electrical resistivities of the elastomeric compound of the two tread wings is at most equal to 106Ω-cm.  These disclosures appear to be inconsistent with one another (in one instance, at least one wing has a specific resistivity while in another instance two wings require a specific resistivity).  Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter. 
Independent claim 7 requires a protective reinforcement comprising metal reinforcers coated in an electrically conductive elastomeric coating compound and carcass layer comprising 6Ω-cm.  The characterization of compounds as “electrically conductive” appears to require a resistivity less than or equal to 106Ω-cm (based on Paragraph 19 in original disclosure); however, the protective layer and the carcass layer are excluded from the disclosure of specific resistivities (despite being characterized as electrically conductive).  Additionally, a conductive pathway is defined as comprising two tread wings, the edging rubber of the protective layer, the elastomeric coating compounds of the protective layers, the working layers, the carcass layer, and the bead layer; however, the claim only defines the resistivity for the tread wings and the edging rubber of the protective layer.  It is unclear if the additional components of the “conductive pathway” require resistivities less than or equal to 106Ω-cm (especially since some of the additional components are claimed as having electrically conductive compounds and some of the additional components are simply described as having elastomeric coating compounds).
With further respect to claim 7, the claims broadly require a static stiffness modulus at 10% and 100% deformation but fail to specify a tire component.  The claims do state that a Shore A hardness “of the edging rubber” is a specific value but when describing the modulus, the claims fail to reference a specific tire component. 
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Heldes (EP 3238958), Geyer (EP 838,353), Mahesa (WO 2017/116834), and .   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        November 10, 2021